Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  
Claim 4 recites “the large heating area…is electrically contact by the at least one conductor structure part over….its surface area.” While it appears that “its” refers to the heating area, it is suggested this be explicitly recited in order to avoid misinterpretation (i.e. “its” being interpreted as applied to the conductor structure instead).
Claim 7 recites “at least one conductor path the conductor path assembly” in line 3 this appears to be missing a word.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 15 recite “at least one functional body…including a pair of functional bodies…wherein the at least one functional body is of a two-part or multipart structure.” It is unclear, when all these limitations are considered, exactly how many functional body components there are required to be. This is being interpreted as “a pair of functional bodies…each functional body having a two-part or multipart structure.” This also renders certain aspects of the dependent claims unclear; for example, claims 3/17/19 refer to “the at least one functional body” having “at least one boding structure part.” Which of the functional bodies must, in fact, have the part? For the purposes of examination, it is interpreted as “at least one” functional body out of the pair of functional bodies.
Claims 5 and 9 recite “the heating body side” and “the insulating body side.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites “electrically conductively separated.” It is unclear what this means but is assumed to mean electrically insulated or isolated.
Claim 7 recites “the cross-sectional area being wider in a surface area than in the region of a free end of the heating element.” It is unclear what is meant by this limitation. The cross-sectional area is also previously recited as being “constant or variable” and if it is constant this appears to be contradictory.
Claim 7 recites “to provide a relatively closely or relatively widely meshed conductor path pattern.” It is unclear what is meant by this limitation.
Claim 8 recites the bonding structure part is structured and arranged to complement and supplement at least one conductor structure part. It is unclear what structure is required by “complement” and “supplement” in this context.
Claim 8 recites “the at least one insulating body is connected in this way.” It is unclear whether this means “in a bonding manner” or something else, and also to what it is connected.
Claim 10-11 refers to “bonding paths.” It is unclear what is meant by this limitation. The specification describes these paths as “analogous to conducting paths” but this does not clarify.
Claim 11 recites “complement and supplement” a conductor path pattern. It is unclear what structure this requires.
Claim 12 recites “a mirror-inverted or linear mirror-inverted” manner, a “mirror-diagonal” arrangement; it is unclear what is required for this structural relationship [i.e. inverted usually implies flipping along a horizontal axis]. It is suggested that this symmetry be describe with respect to various planes or axes.
Claim 12 recites “to compensate for a force effect of the heating body flowed through by current.” It is unclear what is meant by this limitation, and how much weight, if any, it is to be given as an intended result.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 14, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadokoro [US Pat. 5658479].
Regarding claim 1, as best understood, Tadokoro discloses a heating element [30, Fig. 4, with insulating body 8 and 12, together. References are also made in analogy to Fig. 1, which depicts the overall structure of the first embodiment, where only the electrode structure is changed between the first and second embodiments] comprising:
a heating body [21] for converting electrical energy into thermal energy, the heating body having large heating areas oriented opposite one another [the planar top and bottom of 21], at least one insulating body [“insulating plates” 8 and 12, see Fig. 1] for electrical insulation, at least one functional body [33, 34, and 35, 9, and 10 taken as one functional body, and 31-32 being the other functional body] for providing an electrical conducting function  [they form “first electrodes” and “second electrodes,” Cool. 5 lines 55-64] and for providing a bonding function [a force fit caused by parts 9 and 10, see Col. 4 lines 8-18 which describe the same force(s) in analogy in embodiment 1], the at least one functional body having large functional body areas  oriented opposite one another [Annotated Fig. 4], 

    PNG
    media_image1.png
    346
    437
    media_image1.png
    Greyscale

the at least one functional body including a pair of functional bodies [see 112(b) note above. There are a total of two functional bodies, one above and one below the heater 21] arranged on the heating body [Fig. 4], so that in each case at least one large heating area [the upper and lower faces of 21] lies substantially with its full surface area against a large functional body area of a respective one of the pair of functional bodies [Fig. 4], the at least one insulating body being arranged on the at least one functional body [Fig. 1], so that the insulating body  lies substantially with its full surface area against a large functional body area  of the respective functional body [Fig. 1] wherein the at least one functional body[[ (6)]] is of a two-part or multi-part structure [see 112(b) above. Each functional body has a multi-part structure, having two or three parts, as noted in Fig. 4 above].  
Regarding claim 2, Tadokoro discloses the at least one functional body has at least one conductor structure part [31] for providing the electrical conducting function, and wherein the at least one functional body  is electrically contacted on the heating body  via the at least one conductor structure part [Col. 5, lines 21-28, describes this electrical contact for the first embodiment. The same contact happens when the electrode numbers are those in embodiment 2].  
Regarding claim 3, Tadokoro discloses at least one functional body having at least one bonding structure part [9 and 10, Fig. 1] for providing the bonding function  and wherein the at least one functional body is fixed via the at least one bonding structure part on at least one of the heating body and the insulating body with a force-fitting connection [a force fit caused by parts 9 and 10, see Col. 4 lines 8-18 which describe the same force(s) in analogy in embodiment 1].
Regarding claim 4, Tadokoro discloses the large heating areaFig. 4 shows conductor structure part 31 covering approximately half (in fact, slightly less, but much greater than 0.1%) of the surface area of the large functional body area (lower face)].  
Regarding claim 5, Tadokoro discloses the at least one conductor structure part [31] forms 0.1-50% of the surface area of the large functional body area on the heating body side [Fig. 4 shows conductor structure part 31 covering approximately half (in fact, slightly less, but much greater than 0.1%) of the surface area of the large functional body area (lower face)]
Regarding claim 6, Tadokoro discloses the at least one conductor structure part is provided by a conductor path assembly [31 and 33/34/35] comprising at least one electrically conductive conductor path for providing the electrically conducting function, wherein the conductor path assembly has a number of electrically conductively separated conductor paths [Col. 6, lines 1-12 describe the different possible paths between the upper and lower electrodes; in this case, the paths are between 31 and the upper electrodes]
Regarding claim 7, Tadokoro discloses the at least one conductor path has a conductor path pattern that forms 0.1-50% of the surface area of the large functional body areas [The conductor path on the bottom forms slightly less than half of the surface of the large functional body area (lower face), Fig. 4]. See also that “when the first electrode 31 and the second electrodes 33,34 are energized, the output of the PTC thermistor heater 30 is ½,” Col. 1 lines 5-7.] (“to provide relatively closely or relatively widely meshed conductor path patterns”: this intended use is not given additional patentable weight; see also 112b above).
Regarding claim 12, as best understood, Tadokoro discloses the pair of functional bodies have reflection symmetry along an imaginary mirror plane extending along the length of the heating element as indicated in Annotated Fig. 4 below [note that the plane is that defined by the dotted line below and extending up-down. Each functional body has this reflection symmetry with respect to this plane].

    PNG
    media_image2.png
    332
    437
    media_image2.png
    Greyscale

Regarding claim 14, as best understood, Tadokoro discloses the heating element set forth with respect to claim 1 above. Tadokoro further discloses this heating element being in a heating assembly [Fig. 1]. [note that “for heating a fluid” is the intended use of the heating assembly, not given additional patentable weight. However, Tadokoro does disclose the heating assembly being for heating a fluid (air, Col. 1 line 13)].
Regarding claim 18, Tadokoro discloses the apparatus substantially with respect to claim 2 above.
Regarding claim 19, Tadokoro discloses the apparatus substantially with respect to claim 3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadokoro (embodiment in Fig. 2 in view of embodiment in Fig. 1)
Regarding claim 8, Tadokoro discloses the apparatus set forth above. Tadokoro discloses, in embodiment 1, the bonding structure part [9 and 10] complementing and supplementing at least one conductor structure part [23 and 24]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of embodiment 2, which has three upper electrodes, to have three bonding structure parts complementing and supplementing the conductor structure parts 33-35, because this ensures a good fit for each conductor structure part.
Regarding claim 9, Tadokoro discloses the at least one bonding structure part forms 50-99.9% of the at least one of the surface area of the large functional body area on the insulating body side [Fig. 2 show 9 and 10 covering most of the surface of 23-24. Thus, the combined embodiments 2 and 1 would have nearly all the surface of 33-35 covered by a bonding structure part. The exact number is not defined, but being close to 100%, it is close to the claimed range and possibly lies inside the claimed range. Given this information, forming the surface to be precisely the size claimed would have been obvious because it amounts to optimizing a result-effective variable, as the parts 9 and 10 provide the fitting force and their surface area determines the efficacy of this force].
Regarding claims 10 and 11, it is unclear what is meant by a “bonding path.” However, if the bonding path is the area where the bonded surfaces interact, then the bonding path is given by the surface area of bonding structure parts (equivalent to 9-10). In this case, there are a number of bonding paths that are separate from one another [one per bonding structure part of which there are three, see claim 9], and discloses the bonding path pattern “supplementing and complementing” the conductor path pattern [since it overlies the conductors].

Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadokoro in view of Kästle et al. [US 2014/0014645 A1, hereinafter “Kaestle”]
Regarding claims 13 and 20, Tadokoro discloses the apparatus set forth above but fails to teach an intermediate layer. However, Kaestle teaches, in a heating element having a heating body [PTC layer 30] having large heating areas [the upper and lower faces of 30, Fig. 5] and functional body [40] having large functional body areas [the upper and lower faces of functional bodies 40, Fig. 5], an electrically conductive intermediate layer composed of a silver material [“the PTC layer 30 may comprise a PTC ceramic layer and have at least one conducting contact layer (not represented) of gold or silver,” Par. 0054] arranged between one or all of the large heating areas and one or all of the large functional body areas [as defined, the layer is on the PTC element 30 and thus covers it and one or all of the functional body areas]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Tadokoro by adding an intermediate layer as taught by Kaestle, this intermediate layer being silver and electrically conductive as taught by Kaestle, in order to improve electrical contact between the heating body and functional body.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadokoro in view of Kohl et al. [US 2014/0169776A1, hereinafter “Kohl”].
Regarding claim 15, Tadokoro discloses the heating element as set forth with respect to claim 1 above. Tadokoro discloses the heating element being in an air-conditioning device for setting an air temperature [Col. 1 lines 10-14], but fails to disclose its use in a motor vehicle. However, Kohl teaches an air-conditioning device having a heating element, where the device is in a motor vehicle [Par. 0001]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Tadokoro by using it in the motor vehicle of Kohl because this amounts to a simple substitution of one air heating element known in the art for another, with predictable results (there is no reason why the air heater of Tadokoro could not be used in the motor vehicle of Kohl, as this would not adversely affect its use, which remains to heat air).
Regarding claim 16, Tadokoro discloses the apparatus substantially with respect to claim 2 above.
Regarding claim 17, Tadokoro discloses the apparatus substantially with respect to claim 3 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barbano [US 2021/0215393 A1] discloses an electrical heater having mesh and comb-shaped functional bodies [Fig. 3].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/             Primary Examiner, Art Unit 3761